 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    DAVID LOUIS GUIDRY,                                No. 2:19-cv-2021 DB P
10                       Plaintiff,
11           v.                                          ORDER
12    WILLIAM BARR, et al.,
13                       Defendants.
14

15          Plaintiff, a federal inmate proceeding pro se, has filed a civil rights action pursuant to 42

16   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

17   U.S.C. § 1915. (ECF Nos. 1, 2). Plaintiff has not, however, filed a certified copy of his inmate

18   trust account statement for the six-month period immediately preceding the filing of the

19   complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the opportunity to submit a

20   certified copy of his inmate trust account statement.

21          In accordance with the above, IT IS HEREBY ORDERED that plaintiff shall submit,

22   within thirty days from the date of this order, a certified copy of his inmate trust account

23   statement for the six-month period immediately preceding the filing of the complaint. Plaintiff’s

24   ////

25   ////

26   ////

27   ////

28   ////
                                                        1
 1   failure to comply with this order may result in a recommendation that this action be dismissed

 2   without prejudice.

 3   Dated: January 31, 2020

 4

 5

 6

 7

 8   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/guid2021.3c.new
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                              2
